
	

111 HR 159 IH: To amend the Internal Revenue Code of 1986 to allow an above-the-line deduction against individual income tax for interest on indebtedness and for State and local sales and excise taxes with respect to the purchase of certain motor vehicles.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 159
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Pascrell (for
			 himself, Mr. LaTourette,
			 Mr. Van Hollen,
			 Mr. Sires,
			 Mr. LoBiondo,
			 Ms. Jackson-Lee of Texas,
			 Mr. Manzullo,
			 Mr. Conyers,
			 Mr. McKeon,
			 Mr. Paul, Mr. Ruppersberger, Mr. Farr, Mr. Brady
			 of Pennsylvania, Mrs.
			 Myrick, Mr. Reichert,
			 Mr. Al Green of Texas,
			 Mr. Platts,
			 Mr. Kagen,
			 Mr. Campbell,
			 Mr. Mollohan, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  above-the-line deduction against individual income tax for interest on
		  indebtedness and for State and local sales and excise taxes with respect to the
		  purchase of certain motor vehicles.
	
	
		1.Above-the-line deduction for
			 interest on indebtedness with respect to the purchase of certain motor
			 vehicles
			(a)In
			 generalParagraph (2) of
			 section 163(h) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 and at the end of subparagraph (E),
				(2)by striking the
			 period at the end of subparagraph (F) and inserting , and,
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(G)any qualified
				motor vehicle interest (within the meaning of paragraph
				(5)).
						.
				(b)Qualified motor
			 vehicle interestSection 163(h) of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new paragraph:
				
					(6)Qualified motor
				vehicle interestFor purposes of this subsection—
						(A)In
				generalThe term qualified motor vehicle interest
				means any interest which is paid or accrued during the taxable year on any
				indebtedness which—
							(i)is
				incurred after November 12, 2008, and before January 1, 2010, in acquiring any
				qualified motor vehicle of the taxpayer, and
							(ii)is secured by
				such qualified motor vehicle.
							Such
				term also includes any indebtedness secured by such qualified motor vehicle
				resulting from the refinancing of indebtedness meeting the requirements of the
				preceding sentence (or this sentence); but only to the extent the amount of the
				indebtedness resulting from such refinancing does not exceed the amount of the
				refinanced indebtedness.(B)Dollar
				limitationThe aggregate amount of indebtedness treated as
				described in subparagraph (A) for any period shall not exceed $49,500 ($24,750
				in the case of a separate return by a married individual).
						(C)Income
				limitationThe amount otherwise treated as interest under
				subparagraph (A) for any taxable year (after the application of subparagraph
				(B)) shall be reduced (but not below zero) by the amount which bears the same
				ratio to the amount which is so treated as—
							(i)the excess (if
				any) of—
								(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
								(II)$125,000
				($250,000 in the case of a joint return), bears to
								(ii)$10,000.
							For
				purposes of the preceding sentence, the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.(D)Qualified motor
				vehicleThe term qualified motor vehicle means a
				passenger automobile (within the meaning of section 30B(h)(3)) or a light truck
				(within the meaning of such section)—
							(i)which is acquired
				for use by the taxpayer and not for resale after November 12, 2008, and before
				January 1, 2010,
							(ii)the original use
				of which commences with the taxpayer, and
							(iii)which has a
				gross vehicle weight rating of not more than 8,500
				pounds.
							.
			(c)Deduction
			 allowed above-the-lineSection 62(a) of the Internal Revenue Code
			 of 1986 is amended by inserting after paragraph (21) the following new
			 paragraph:
				
					(22)Qualified motor
				vehicle interestThe deduction allowed under section 163 by
				reason of subsection (h)(2)(G)
				thereof.
					.
			(d)Reporting of
			 qualified motor vehicle interest
				(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new section:
					
						6050X.Returns
				relating to qualified motor vehicle interest received in trade or business from
				individuals
							(a)Qualified motor
				vehicle interestAny person—
								(1)who is engaged in
				a trade or business, and
								(2)who, in the course
				of such trade or business, receives from any individual interest aggregating
				$600 or more for any calendar year on any indebtedness secured by a qualified
				motor vehicle (as defined in section 163(h)(6)(D)),
								shall
				make the return described in subsection (b) with respect to each individual
				from whom such interest was received at such time as the Secretary may by
				regulations prescribe.(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
								(1)is in such form as
				the Secretary may prescribe,
								(2)contains—
									(A)the name and
				address of the individual from whom the interest described in subsection (a)(2)
				was received,
									(B)the amount of such
				interest received for the calendar year, and
									(C)such other
				information as the Secretary may prescribe.
									(c)Application to
				governmental unitsFor purposes of subsection (a)—
								(1)Treated as
				personsThe term person includes any governmental
				unit (and any agency or instrumentality thereof).
								(2)Special
				rulesIn the case of a governmental unit or any agency or
				instrumentality thereof—
									(A)subsection (a)
				shall be applied without regard to the trade or business requirement contained
				therein, and
									(B)any return required
				under subsection (a) shall be made by the officer or employee appropriately
				designated for the purpose of making such return.
									(d)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
								(1)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
								(2)the aggregate
				amount of interest described in subsection (a)(2) received by the person
				required to make such return from the individual to whom the statement is
				required to be furnished.
								The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) was required to be made.(e)Returns which
				would be required To be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of
				interest received by any person on behalf of another person, only the person
				first receiving such interest shall be required to make the return under
				subsection
				(a).
							.
				(2)Amendments
			 relating to penalties
					(A)Section
			 6721(e)(2)(A) of such Code is amended by striking or 6050L and
			 inserting 6050L, or 6050X.
					(B)Section
			 6722(c)(1)(A) of such Code is amended by striking or 6050L(c)
			 and inserting 6050L(c), or 6050X(d).
					(C)Subparagraph (B)
			 of section 6724(d)(1) of such Code is amended by redesignating clauses (xvi)
			 through (xxiii) as clauses (xvii) through (xxiv), respectively, and by
			 inserting after clause (xv) the following new clause:
						
							(xvi)section 6050X
				(relating to returns relating to qualified motor vehicle interest received in
				trade or business from
				individuals),
							.
					(D)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking the period at the end of
			 subparagraph (EE) and inserting a comma, by striking the period at the end of
			 subparagraph (FF) and inserting , or, and by inserting after
			 subparagraph (FF) the following new subparagraph:
						
							(GG)section 6050X(d)
				(relating to returns relating to qualified motor vehicle interest received in
				trade or business from
				individuals).
							.
					(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of such Code is amended by inserting after the item
			 relating to section 6050W the following new item:
					
						
							Sec. 6050X. Returns relating to
				qualified motor vehicle interest received in trade or business from
				individuals.
						
						.
				2.Above-the-line
			 deduction for State and local sales tax and excise tax on the purchase of
			 certain motor vehicles
			(a)In
			 generalSubsection (a) of section 164 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (5) the following new
			 paragraph:
				
					(6)Qualified motor
				vehicle
				taxes.
					.
			(b)Qualified motor
			 vehicle taxesSubsection (b) of section 164 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(6)Qualified motor
				vehicle taxes
						(A)In
				generalFor purposes of this section, the term qualified
				motor vehicle taxes means any State or local sales or excise tax imposed
				on the purchase of a qualified motor vehicle (as defined in section
				163(h)(6)(D)).
						(B)Income
				limitationThe amount otherwise taken into account under
				subparagraph (A) for any taxable year shall be reduced (but not below zero) by
				the amount which bears the same ratio to the amount which is so treated
				as—
							(i)the
				excess (if any) of—
								(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
								(II)$125,000 ($250,000
				in the case of a joint return), bears to
								(ii)$10,000.
							For
				purposes of the preceding sentence, the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.(C)Qualified motor
				vehicle taxes not included in cost of acquired propertyThe last
				sentence of subsection (a) shall not apply to any qualified motor vehicle
				taxes.
						(D)Coordination with
				general sales taxThis paragraph shall not apply in the case of a
				taxpayer who makes an election under paragraph (5) for the taxable
				year.
						.
			(c)Conforming
			 amendmentsParagraph (5) of section 163(h) of the Internal
			 Revenue Code of 1986, as added by section 1, is amended—
				(1)by adding at the
			 end the following new subparagraph:
					
						(E)ExclusionIf
				the indebtedness described in subparagraph (A) includes the amounts of any
				State or local sales or excise taxes paid or accrued by the taxpayer in
				connection with the acquisition of a qualified motor vehicle, the aggregate
				amount of such indebtedness taken into account under such subparagraph shall be
				reduced, but not below zero, by the amount of any such taxes for which a
				deduction is allowed under section 164(a) by reason of paragraph (6)
				thereof.
						,
				and
				(2)by inserting
			 , after the application of subparagraph (E), after for
			 any period in subparagraph (B).
				(d)Deduction
			 allowed above-the-lineSection 62(a) of the Internal Revenue Code
			 of 1986, as amended by section 1, is amended by inserting after paragraph (22)
			 the following new paragraph:
				
					(23)Qualified motor
				vehicle taxesThe deduction allowed under section 164 by reason
				of subsection (a)(6)
				thereof.
					.
			
